Citation Nr: 0115587	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of fracture of the right tibia and fibula, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1974 to November 
1977.

The appeal arises from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, denying an increased rating 
from the 20 percent assigned for residuals of fracture of the 
right tibia and fibula with shortening of the right lower 
extremity. 

In the course of appeal, the veteran testified before a 
hearing officer at the RO in November 2000.  The claims 
folder contains a transcript of that hearing.


FINDINGS OF FACT

1.  Post operative residuals of fracture of the right tibia 
and fibula consist of a five degree valgus deformity of the 
right leg, a 7/8 inch shortening of the right lower 
extremity, mild to moderate weakness of the muscles of the 
right lower extremity associated with atrophy and no 
limitation of motion and no painful motion of the right knee 
or ankle.    

2.  Post operative residuals of fracture of the right tibia 
and fibula involve malunion but do not result in more than 
moderate right knee or ankle disability.  


CONCLUSION OF LAW

A rating in excess of 20 percent for post operative residuals 
of fracture of the right tibia and fibula is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5275 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The right leg injury in question was sustained in a 
motorcycle accident in service in June 1976.  It involved 
open fracture of the proximal tibia and comminution and 
dislocation of the right proximal fibula.  The veteran 
underwent a proximal fibulectomy in service in February 1977.  

The claims file contains a February 1999 private evaluation 
from Marsh Brook Rehabilitation Services, which noted initial 
difficulties including decreased right knee strength, altered 
girth measurements without joint effusion, and decreased 
functional mobility, rated 8-10 out of 10.  A decreased right 
lower extremity length was noted of 3/4 inch to 1 inch.  It was 
noted that he veteran was self-employed part time in snow 
removal and yard work.  The veteran reported having no pain 
currently.  Muscle strengthening exercises were prescribed to 
improve right leg strength and girth.  

At a VA examination in August 1999 the veteran's history was 
noted of a comminuted fracture of the proximal tibia and 
fibula in service in 1976, with treatment first with casting, 
following after nine months with partial resection of the 
head of the fibula due to shortening of the tibia and pain 
overlying the fibular head.  The veteran reported a history 
over the years of only occasional mild flare ups of pain in 
the knee or proximal fibula area for which he did not take 
medication.  The veteran denied stiffness, swelling, redness, 
or warmth over the injury, and denied any joint locking.  He 
did describe an occasional sense of something giving out or 
an occasional sense of instability, though the examiner noted 
that this was only a fleeting sensation of unclear 
significance.  The veteran's primary concern was with 
increased weakness in the right thigh muscles, for which he 
had undergone a physical therapy evaluation with instruction 
provided for specific exercises.  The examiner noted that at 
the time of the physical therapy evaluation there was an 
approximate three-centimeter loss in circumference of the 
right thigh compared to the left.  However, the veteran 
reported doing exercises regularly with perceived improvement 
in strength and size of his thigh.  The veteran expressed 
concern over a chronic mild limp and a cosmetically 
embarrassing deformity of the right lower leg.  The veteran 
did not use crutches or a knee brace, but used a half-inch 
lift in his right shoe. The examiner noted that the veteran 
had been underemployed  for an unspecified period, performing 
some landscaping and snow removal work in a self-employed 
capacity.  On examination, the veteran walked with a mild 
limp favoring the right side.  The thighs and knees were 
straight and normally oriented.  The right ankle also 
appeared normal.  There was an obvious deformity of the 
proximal tibia with an approximate five-degree valgus 
angulation of the tibia and fibula.  There was also muscle 
atrophy and soft tissue loss in the medial aspect of the 
proximal tibia area, with hypertrophic bone over the medial 
and lateral aspects of the proximal tibia in the area of 
fracture.  There was no redness, warmth, swelling, or 
tenderness of the knee or the fracture site.  Range of motion 
of the right knee was normal, to zero degrees extension and 
140 degrees flexion, with no pain on motion.  The right knee 
had no patella or joint line tenderness, and no lateral or 
anterior instability.  There was no localized tenderness over 
the proximal tibia or fibula.  The right ankle was completely 
unremarkable, with no tenderness, redness, swelling, or 
warmth, and with full range of motion.  Reflexes were 2+ and 
symmetric at the knees and ankles.  The right thigh was 17.5 
inches in circumference compared to an 18.25 inch 
circumference around the left thigh.  The right knee was 
14.25 inches in circumference compared to a 14.5 inch 
circumference around the left knee.  The right calf was 14.5 
inches in circumference compared to a 14.875 inch 
circumference around the left calf.  The right ankle was 9.75 
inches in circumference compared to a 10 inch circumference 
around the left ankle.  The length of the right lower 
extremity was 37 3/8 inches from the anterior superior iliac 
spine to the tip of the medial malleolus, compared to a left 
lower extremity length of 38 1/4 inches.  The veteran walked on 
heels and toes without instability, and performed a tandem 
gait with stability.  The veteran performed these tests 
barefoot without the benefit of a right heel lift.  Strength 
testing did show a distinct, mild to moderate decrease in hip 
flexion and leg extension strength on the right consistent 
with muscle atrophy and weakness in the right lower 
extremity.  Knee flexion strength appeared normal on the 
right compared to the left.  The examiner commented that the 
veteran appeared to have only mild flare-ups of pain in the 
area of injury upon increased activity, with the veteran 
reportedly restricting his activity to walking with avoidance 
of running due to discomfort in the knee and the proximal 
tibial area.  The examiner assessed that these mild flare ups 
were unlikely to result in a significant additional 
limitation of motion or function beyond those identified in 
the examination.  The examiner diagnosed residuals of 
fracture of the right tibia and fibula with leg length 
discrepancy of approximately 7/8 inch; atrophy and muscle 
weakness in the right lower extremity due to the tibial 
fracture; and angulation of the right lower extremity with 
approximately five degree valgus deformity as a residual of 
the fracture. 

At a November 2000 hearing before a hearing officer, the 
veteran testified that his service-connected residuals of 
fracture of the right tibia and fibula included a leg length 
discrepancy whereby his right leg was in the vicinity of 
three-quarters to seven-eighths of an inch shorter than his 
left, with the right lower extremity certainly shorter than 
his left.  He testified, in effect, that he also had some 
instability in the right leg and an altered gait as a result 
of his service-connected right leg disorder.  He testified 
that he also had some reduction in the size of his right 
thigh relative to his left thigh as a result of the service-
connected right leg disorder.  He testified that he was still 
able to exercise outside, but that the number of times he has 
had difficulties with his right leg has increased.  He 
testified that his residuals of fracture of the right tibia 
and fibula did not yet give him severe difficulties.  
However, he testified that the service-connected residuals 
had not improved, and if anything had grown worse.  He 
testified that in the past five years he has worked in snow 
removal, including some shoveling but primarily using a snow 
plow.  He testified that when he performed this work he would 
do so for six to eight or perhaps ten hours in a day.  He 
testified that once in the past when he worked at a gas 
station he had to leave that job due to pain in his right 
leg.  


Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examinations as well 
as treatment records present an informed, thorough evaluation 
of the veteran's level of disability with regard to his 
current residuals of fracture of the right tibia and fibula.  
The VA has satisfied its duties to notify and to assist the 
appellant in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Service connection was originally granted for residuals of 
fracture of the right tibia and fibula with shortening of the 
right lower extremity by a March 1978 rating decision, with a 
20 percent disability rating assigned under Diagnostic Code 
5262 (tibia and fibula impairment) effective from the day 
following separation from service in November 1977.  That 
disability rating has neither been increased nor decreased 
since that time.  

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, where there is malunion with moderate knee or ankle 
disability, a 20 percent rating is assigned; where there is 
malunion with marked knee or ankle disability, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).  

The veteran's residuals of fracture of the right tibia and 
fibula cannot be assigned a compensable disability rating 
based on shortening of the right lower extremity under 
Diagnostic Code 5275, because the shortening of the right 
lower extremity, as measured at Marsh Brook Rehabilitation in 
February 1999, and as measured at the VA examination in 
August 1999, is less than one inch.  Under Diagnostic Code 
5275 lower extremity shortening of 11/4 to 2 inches is required 
for a 10 percent rating.  Further, a separate disability 
rating for shortening of the lower extremity cannot be 
assigned where other ratings have been assigned for the 
fracture or resulting faulty union in the same extremity.  
38 C.F.R. § 4.71a, note following Diagnostic Code 5275 
(2000).  In summary, as regards the disorder at issue, a 
higher rating is assignable under Code 5262 than under Code 
5275.  

The veteran's service-connected post-operative residuals of 
fracture of the right tibia and fibula do not qualify for a 
compensable rating under Diagnostic Codes 5260, 5261, or 
5271, because there is no limitation of motion or painful 
motion of the right knee or right ankle and no subluxation or 
instability of the right knee.  The Board again notes that 
the most appropriate Diagnostic Code for evaluation here is 
Code 5262. 

The Board has found that the 20 percent rating assigned by 
the RO is justified pursuant to 38 C.F.R. §§ 4.40 and 4.45 
and Court precedent in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The August 1999 VA examiner determined that there is 
mild to moderate disability of the right lower extremity due 
to residuals of fracture of the right tibia and fibula with 
shortening of the right lower extremity, with a slight limp, 
occasional flares of mild pain particularly with increased 
use, and some decrease in strength or endurance, but without 
observed ankle dysfunction and with full range of motion of 
the right knee without subluxation or instability.  There is 
no pain on undertaking right knee or right ankle motion, and 
there is no reported fatigue or incoordination, but the right 
lower extremity muscle weakness and associated atrophy are 
equivalent to moderate knee disability.  The Board finds no 
disability of the right ankle, nor would disability of the 
right ankle be anticipated where the injury is to the 
proximal tibia and fibula as distinguished from the distal 
tibia and fibula.  The malunion of the right leg (a five 
degree valgus deformity) and weakness and atrophy described 
above do not equate to the marked knee or ankle disability 
required for a 30 percent rating under Diagnostic Code 5262.  
As such, an increased rating for the disorder at issue may 
not be granted.  



ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for post-operative residuals of fracture 
of the right tibia and fibula is denied. 



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

